Citation Nr: 1113538	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-14 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bronchial asthma has been received.

2.  Whether new and material evidence to reopen a claim for service connection for residuals of a left hand laceration has been received.

3.  Entitlement to service connection for bronchial asthma.

4.  Entitlement to service connection for residuals of a left hand laceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision in which the RO denied the petitions to reopen claims for service connection for bronchial asthma and residuals of a left hand laceration.  In July 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence directly to the Board along with a waiver of initial RO consideration of the evidence.   See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

As the Board must first decide whether new and material evidence to reopen the claims has been received-and, in view of the Board's favorable decision on each  request to reopen-the Board has characterized this appeal as encompassing all four matters set forth on the title page.

The Board's decision addressing the requests to reopen the claims for service connection for bronchial asthma and for residuals of a left hand laceration is set forth below.  The claims for service connection for bronchial asthma and for residuals of a left hand laceration, on the merits, are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims to reopen have been accomplished.

2.  In a June 2004 rating decision, the RO denied service connection for bronchial asthma and for residuals of a left hand laceration; although notified of the denials in a June 2004 letter, the Veteran did not initiate an appeal with respect to either denial.

3.  Pertinent to each claim, evidence associated with the claims file since the June 2004 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision in which the RO denied service connection for bronchial asthma and for residuals of a left hand laceration is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence pertinent to the claim for service connection for bronchial asthma, received since the RO's June 2004 denial, is new and material, the criteria for reopening the claim for service connection for bronchial asthma are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  As evidence pertinent to the claim for service connection for residuals of a left hand laceration, received since the RO's June 2004 denial, is new and material, the criteria for reopening the claim for service connection for residuals of a left hand laceration are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition of the claims to reopen, the Board finds that all notification and development actions needed to fairly adjudicate these aspects of the appeal have been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, the RO denied the Veteran's claims for service connection for bronchial asthma and for residuals of a left hand laceration in June 2004.  The evidence of record at the time consisted of service, VA, and private treatment records.  The service medical records reflect treatment for breathing problems and a left hand laceration during service.  The medical records reflect evidence of post-service treatment for bronchial asthma, beginning in 1995.  The basis for the RO's denial of the claims was that the evidence did not indicate that the Veteran had a chronic bronchial asthma or a chronic left hand disability that was related to service.

Although notified of the RO's June 2004 denial of each claim in a letter dated later that month, the Veteran did not initiate an appeal with respect to either claim.  See 38 C.F.R. § 20.200.  The RO's June 2004 decision as to each claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claims in July 2005.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claims is the RO's June 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A.  Bronchial Asthma

Pertinent evidence added to the claims file since June 2004 includes VA and private medical records.  A private hospital emergency room report from 1987, shortly after the Veteran's discharge from service, reflects a diagnosis of bronchial asthma.  VA and private treatment records reveal ongoing treatment for bronchial asthma and a diagnosis of chronic bronchial asthma.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for bronchial asthma.

At the time of the June 2004 rating decision, there was evidence that the Veteran was treated for breathing problems during service; however, there was no competent evidence that the Veteran had chronic bronchial asthma related to service.

The Board finds that the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the June 2004 final decision of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses treatment for bronchial asthma shortly after discharge from service (an unestablished fact necessary to substantiate the claim), and, when considered along with the Veteran's service treatment records, provides a reasonable basis for allowance of the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bronchial asthma are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Left Hand

Pertinent evidence added to the claims file since June 2004 includes a private medical record from October 2010 that reflects treatment for the left hand.  The treatment report notes a left hand scar, callus, and mild deformity.  The report also indicates left hand radiculopathy.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for residuals of a left hand laceration.

At the time of the June 2004 rating decision, there was evidence that the Veteran received treatment for a left hand laceration during service; however, there was no competent evidence that there was any chronic disability or injury residuals related to the Veteran's left hand.

The Board finds that the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the June 2004 final decision of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a chronic left hand disability (an unestablished fact necessary to substantiate the claim), and, when considered along with the Veteran's service treatment records and his assertions, provides a reasonable basis for allowance of the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for residuals of a left hand laceration are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for bronchial asthma has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for residuals of a left hand laceration has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claims for service connection for bronchial asthma and for residuals of a left hand laceration, on the merits, is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

As regards the claim for service connection for bronchial asthma, the Veteran has provided private medical evidence of treatment for bronchial asthma shortly after discharge from service.  The Veteran's service treatment records reflect treatment for chest pain in April 1985 and breathing problems in February 1986.  Additionally, VA and private treatment records indicate that the Veteran has current bronchial asthma.  

Turning to the claim for residuals of a left hand laceration, the Veteran's service treatment records reflect treatment for a left palm laceration in June 1986.  The Veteran has provided private medical evidence of a recent evaluation for the left hand.  The private treatment report noted a scar, callus, and possible left hand radiculopathy.  

While the cited evidence has provided a basis for reopening the previously denied claims, the medical evidence does not provide a sufficient basis for granting either claim for service connection on the merits.  The evidence does not reflect any medical opinion explicitly linking either current bronchial asthma or a left hand disability to service.  The Board finds that medical opinion-based on examination of the Veteran, full consideration of the Veteran's documented history and assertions, and supported by clearly-stated rationale-is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Accordingly, the RO should arrange for the Veteran to undergo a VA general medical examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claims for service connection.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain any outstanding records of VA treatment.  The claims file contains VA medical records from the San Juan, Puerto Rico VA Medical Center (VAMC) and the Mayaguez, Puerto Rico VA outpatient clinic, through September 2005.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the San Juan VAMC and Mayaguez outpatient clinic any outstanding records of treatment for bronchial asthma and/or a left hand disability, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection for bronchial asthma and for residuals of a left hand laceration (to include, for the sake of efficiency, evidence submitted during the January 2011 Board hearing notwithstanding the waiver of RO consideration of the evidence).

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation.  While on remand, the RO should take the opportunity to review the Veteran's claims file, identify all pertinent items of evidence written in Spanish-to particularly include September 2006, November 2009 and April 2010 statements from the Veteran, statements from the Veteran's comrades, and medical treatment records-and translate those items into English in order to facilitate review of the record by the Board.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should have all of pertinent evidence in the claims file-to particularly include September 2006, November 2009 and April 2010 statements from the Veteran, statements from the Veteran's former service comrades, and medical treatment records-that is written in Spanish translated to English.  The translated documents should be associated with the claims file.

2.  The RO should obtain from the San Juan VAMC and Mayaguez outpatient clinic any outstanding records of treatment for bronchial asthma and/or left hand disability since the Veteran's November 1986 separation from service.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA general medical examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current pulmonary/respiratory disability(ies) (to particularly include bronchial asthma), as well as all current left hand disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service. 

In rendering each requested opinion, the physician should specifically consider the service treatment records, private treatment records, and all other post-service treatment records, as well as the Veteran's contentions.  

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for bronchial asthma and for residuals of a left hand laceration.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating each reopened claim,  the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claims for service connection, on the merits, in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority.

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


